DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 discloses, inter alia, a clutch means located between the dose dial sleeve and the drive sleeve; characterized in that, 
(a) when the dose dial sleeve and the drive sleeve are coupled, both are allowed to rotate with respect to the housing; and 
(b) when the dose dial sleeve and the drive sleeve are de-coupled, rotation of the dose dial sleeve with respect to the housing is allowed, whilst rotation of the drive sleeve with respect to the housing is not allowed, whereby axial movement of the drive sleeve is allowed so that a force is transferred in the longitudinal direction to the proximal end of the drug delivery device.
Using the three-prong test explained in MPEP § 2181, subsection I, in relation to prong (a), claim 1 discloses the term “means” after the word “clutch”, meeting the prong (a) requirement; however, in relation to prong (b), after the term “means”, claim 1 discloses the limitation “located between the dose dial sleeve and the drive sleeve” which does not correspond to a modification by functional language, but simply an indication of a location between other structural elements in the apparatus; additionally, the coupled and de-coupled conditions in (a) and (b) only disclose conditions between the dose dial sleeve and the drive sleeve, but does not disclose any relationship [functional or structural] with the clutch, therefore, the requirements of prong (b) are not met.  
Because claim 1 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  The examiner will examine claim 1 based on the broadest reasonable interpretation standard (BRI).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moeller (US 10,245,383).     
                                                                
    PNG
    media_image1.png
    816
    311
    media_image1.png
    Greyscale

    
    PNG
    media_image2.png
    833
    534
    media_image2.png
    Greyscale

	Moeller shows in figures 1, 3, and 4, a drive mechanism for use in a drug delivery device is provided comprising: a housing having a helical thread, preferably an internal helical thread; a dose dial sleeve having a helical thread engaged with the helical thread of the said housing; a drive sleeve releasably connected to the said dose dial sleeve; and a clutch means located between the dose dial sleeve and the drive sleeve; characterized in that, (a) when the dose dial sleeve and the drive sleeve are coupled, both are allowed to rotate with respect to the housing; and (b) when the dose dial sleeve and the drive sleeve are de-coupled, rotation of the dose dial sleeve with respect to the housing is allowed, whilst rotation of the drive sleeve with respect to the housing is not allowed, whereby axial movement of the drive sleeve is allowed so that a force is transferred in the longitudinal direction to the proximal end of the drug delivery device.


    PNG
    media_image3.png
    369
    673
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    772
    658
    media_image4.png
    Greyscale




Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Atterbury et al.     (US 9,220,845; hereinafter “Atterbury”).     
                                      
    PNG
    media_image5.png
    817
    372
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    854
    367
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    832
    312
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    648
    857
    media_image8.png
    Greyscale

Atterbury shows in figures 24-27, a drive mechanism for use in a drug delivery device is provided comprising: a housing having a helical thread, preferably an internal helical thread; a dose dial sleeve having a helical thread engaged with the helical thread of the said housing; a drive sleeve releasably connected to the said dose dial sleeve; and a clutch means located between the dose dial sleeve and the drive sleeve; characterized in that, (a) when the dose dial sleeve and the drive sleeve are coupled, both are allowed to rotate with respect to the housing; and (b) when the dose dial sleeve and the drive sleeve are de-coupled, rotation of the dose dial sleeve with respect to the housing is allowed, whilst rotation of the drive sleeve with respect to the housing is not allowed, whereby axial movement of the drive sleeve is allowed so that a force is transferred in the longitudinal direction to the proximal end of the drug delivery device.
            
    PNG
    media_image9.png
    166
    646
    media_image9.png
    Greyscale

            
    PNG
    media_image10.png
    816
    621
    media_image10.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 11 of U.S. Patent No. 7,935,088. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 11 of the cited patent disclose the structural elements disclosed in claim 1 of this application.  
Claim 1 of the cited patent discloses:
“[a] drive mechanism for a drug delivery device comprising: an internal housing having a helical thread surrounded by a main housing; a dose dial sleeve having a helical thread engaged with the helical thread of the internal housing, the dose dial sleeve positioned between the internal housing and the main housing; a piston rod, a drive sleeve releasably connected to the dose dial sleeve via a clutch mechanism that is located between the dose dial sleeve and the drive sleeve, wherein: when the dose dial sleeve and the drive sleeve are coupled via the clutch mechanism, both are allowed to rotate with respect to the internal housing and with respect to the piston rod, and when the dose dial sleeve and the drive sleeve are decoupled, rotation of the dose dial sleeve with respect to the internal housing is allowed, rotation of the drive sleeve with respect to the internal housing is not allowed, and axial movement of the drive sleeve with respect to the internal housing is allowed so that a force is transferred in a longitudinal direction to drive the piston rod of the drug delivery device.”

	Claim 2 of the cited patent discloses:

 “[t]he drive mechanism according to claim 1, wherein when the dose dial sleeve and the drive sleeve are decoupled, the drive sleeve is secured to the internal housing, whereby rotation of the drive sleeve with respect to the internal housing is prevented while axial movement of the drive sleeve is allowed.”

	Claim 11 of the cited patent discloses:

“[t]he drug delivery device according to claim 1, wherein the piston rod comprises a first thread and a second thread, wherein at least one of the first or second threads of the piston rod engages an internal thread of the drive sleeve.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783